DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In claims 1 and 9, the limitation “proximity of within 15 cm” is not supported by the specification. The specification states at published [0010] that the usable FOV may extend 15 cm from the edge of the MRI system. However, this does not include distances of less than 15 cm (i.e. “within 15 cm).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, line 1, “the magnetic gradients pulses” lacks antecedence and it appears “gradients” should be ‘gradient’.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 9, 12, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Piron (US 7,970,452 -cited by applicant) in view of in view of Weinberg (US Pub 2013/0046169).
Re claims 1, 8, 9 15: Piron discloses an apparatus for imaging breast tissue of a subject, the apparatus comprising:
structure 8, 18, 19 upon which at least a portion of the subject’s body is positioned (col 11, line 38-col 12, line 26; wherein the body is positioned on the support structure and compression plates);
a magnetic resonance imaging system including a plurality of MRI coils positioned in proximity to the structure (col 12, lines 40-53; see coils coupled to plates),
wherein, while the portion of the subject’s body is positioned upon the structure, breast tissue of the subject’s body is compressed in the proximity of plurality of MRI coils with no external pressure applied (Figures 3a-e wherein the breast is compressed with no external pressure; col 12, lines 40-54 wherein the patient remains in the same position while only coils are removed and replaced with no external pressure; col 10, 50-56 wherein supports for imaging a mastectomy or male patient would be positioned prior to the patient being positioned on the support in order to enable sufficient compression).

Piron discloses all features except for electro-permanent magnets or that the MRI system controls an amount of remanent magnetization of the electropermanent magnets. However, Weinberg ‘169 teaches of using electropermanent magnets consisting of a cylindrical core of magnetizable material material within a conductive coil through which current is pulsed, thereby allowing the magnetization to remain until the next transient pulse [0015; see the coil with magnetizable material to produce the magnetic gradient field; Also see [0016-0017] of US Pub 2020/0246629 (which is not relied upon in this rejection) having the same Applicant as the instant application and which recites Weinberg ‘169 as “The ‘959 patent” disclosing electropermanent magnets for MRI]. It would have been obvious to the skilled artisan to modify Piron, to use the 
Further, it would have been obvious to the skilled artisan to rapidly demagnetize the electromagnets or a static magnetic field in the case of nearby ferromagnetic materials detected by the system or clinician as such materials are very well-known to have a potential to cause injury within a magnetic field and such would quickly decrease the threat.
Re claims 5, 6, 12: The patient in the apparatus of Piron may bend their knees upon being seated (see Figures 1a, 1b, 12a, wherein the structure is capable of being seated upon with bended knees) and a fabric (i.e. clothing) can be worn by the subject (wherein the structure in Figure 3a-e permits clothing to be worn). Regarding the method of imaging with the knees bent, Piron disclose all features including bending the patient knees while initially being seated (see Piron Figure 12a; wherein the subject would initially sit on the support and then subsequently lay down, which is similar to the instant invention wherein the subject initially sits and then leans forward onto the support, which is not a ‘seated’ position since a seated position requires the person’s back to be upright) and whereby the patient need not disrobe during examination (see Piron Figures 3a-e wherein clothing may be worn or removed as the structure allows for both scenarios).
Re claim 14: Piron/Weinberg ‘169 disclose all features except that the subject wears clothing between the breast tissue and the MRI system during an exam. However, as Applicant places no criticality on the wearing of clothing during the exam, it would have been obvious to the skilled artisan to permit the patient to wear a thin layer 
Re claim 18: Piron discloses that the structure forms a single-sided surface (col 11, line 38-col 12, line 26; wherein 8, 18, or 19 has one side that is positioned against the patient).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Piron/Weinberg ‘169, as applied to claim 1, in view of Ehman (US Pub 2012/0010497 -cited by applicant).
Re claim 2: Piron/Weinberg ‘169 disclose all features except that the MRI system is single-sided. However, Ehman teaches of a single-sided MRI device 100 [0036]. It would have been obvious to the skilled artisan to modify Piron/Weinberg ‘169, to use a single-sided MRI as taught by Ehman, in order to facilitate maneuvering of the imager.

Claims 3, 10, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Piron/Weinberg ‘169, as applied to claims 1 and 9, in view of Weinberg ‘286 (US 8,154,286 -cited by applicant).
Re claims 3, 10, 13: Piron/Weinberg ‘169 disclose all features except that the MRI system generates ultra-fast magnetic gradients to detect or segment signals from or near microcalcifications or that the exam takes 10 seconds or less. However, Weinberg ‘286 teaches of a magnetic field generator that generates a time-varying magnetic field gradient with a magnitude of at least 1 milliTesla per meter and a rise-time of less than 10 microseconds (see Abstract). This is an ultra-fast gradient that 
Re claims 16, 17: Piron/Weinberg ‘169 disclose all features except that the system generates magnetic gradient pulses with rise or fall times that are less than 10 microseconds. However, Weinberg ‘286 teaches of a magnetic field generator that generates a time-varying magnetic field gradient with a rise-time of less than 10 microseconds (see Abstract; where the rise-time is less than 10 msec). It would have been obvious to the skilled artisan to modify Piron/Weinberg ‘169, as taught by Weinberg ‘286, in order to improve the MRI examination timing efficiency.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Piron/Weinberg ‘169, as applied to claims 1 and 9, in view of Yanagita (US Pub 2004/0151358 -cited by applicant).
Re claims 4, 11: Piron/Weinberg ‘169 disclose all features except for a pixel size of images is less than 50 microns. However, Yanagita teaches that a pixel size is around 50 microns which includes a size less than 50 microns [0165]. It would have been obvious to the skilled artisan to modify Piron/Weinberg ‘169, as taught by Yanagita, in order to bring out performance of the imaging processing device to the utmost extent [0165].

Response to Arguments
method of imaging with the knees bent, Piron disclose bending the patient knees while initially being seated during the procedure (see Piron Figure 12a; wherein the subject would initially sit on the support and then subsequently lay down, which is similar to the instant invention wherein the subject initially sits and then leans forward onto the support, which is not a ‘seated’ position since a seated position requires the person’s back to be upright).
The previous 112b rejections are withdrawn due to amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793